      Case 2:19-cv-02607-DDC-JPO Document 21 Filed 05/12/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

 JERRY BASINGER,

           Plaintiff,

           v.                                          Case No. 19-2607-DDC

 NEBRASKA FURNITURE MART, INC.,

           Defendant.


                         AMENDED SCHEDULING ORDER

      Defendant has filed an unopposed motion to amend the scheduling order (ECF No.

20). For good cause shown, the motion is granted and the schedule is amended as follows:

                        SUMMARY OF DEADLINES AND SETTINGS

                               Event                          Deadline/Setting
         Mediation completed                                     August 3, 2020
         All discovery completed                               September 2, 2020
         All potentially dispositive motions (e.g.,
                                                                October 23, 2020
         summary judgment)
         Motions challenging admissibility of expert
                                                               42 days before trial
         testimony
         Proposed pretrial order due                            September 8, 2020
                                                              September 17, 2020 at
         Pretrial conference
                                                                    11:00 AM

         Trial                                               July 6, 2021 at 9:00 AM


      This scheduling order will not be modified except by leave of court upon a showing

of good cause.

                                           1
Case 2:19-cv-02607-DDC-JPO Document 21 Filed 05/12/20 Page 2 of 2




IT IS SO ORDERED.

Dated May 12, 2020, at Kansas City, Kansas.

                                s/ James P. O’Hara
                                James P. O’Hara
                                U.S. Magistrate Judge




                                   2
